                IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

MICHAEL NASH, et al.,               *

      Plaintiffs,                   *

vs.                                 *
                                              CASE NO. 4:18-CV-73 (CDL)
HOWARD LEASING, INC. and            *
DAWLFORD WAYNE ALLEN,
                                    *
      Defendants.
                                    *

                                O R D E R

      Pending before the Court is Defendants’ motion to exclude

the expert testimony of Trooper Harold Davis of the Alabama Law

Enforcement Agency (ECF No. 55).         The motion is granted in part

and denied in part to the extent set forth below.

      The Federal Motor Carrier Safety Administration ordered a

compliance investigation of Howard Leasing after the bus crash

that gave rise to this action.          Within a week after the crash,

Davis   conducted     the   investigation    and   prepared   a   report.

Plaintiffs intend to have Davis testify at trial regarding his

findings from the investigation.        Plaintiffs also intend to have

Davis offer an opinion on how often a motor carrier should check

its drivers’ logs.      Defendants argue that this testimony should

be excluded because Plaintiffs did not properly disclose Davis

as an expert.       Defendants also argue that Davis is unqualified

to render opinions in this case.
      A party must disclose the identity of any witness it may

use at trial to present expert opinion evidence.                           Fed. R. Civ.

P.    26(a)(2)(A).         Witnesses          who    are     retained     or     specially

employed    to    provide       expert    testimony        must   provide       an    expert

report.        Non-retained        witnesses        like     Davis     still      must    be

disclosed, but an expert report is not required.                           Instead, the

party    seeking    to    use    the     witness      must    disclose      the      subject

matter    on     which   the     witness      is    expected      to     present      expert

opinion, as well as a summary of the facts and opinions to which

the     witness    is     expected       to       testify.        Fed.     R.     Civ.    P.

26(a)(2)(B).        “If     a    party    fails      to    provide       information      or

identify a witness as required by Rule 26(a) . . ., the party is

not   allowed      to    use    that     information         or   witness       to    supply

evidence . . . at a trial, unless the failure was substantially

justified or is harmless.”             Fed. R. Civ. P. 37(c)(1).

      Plaintiffs did not officially disclose Davis as an expert

witness, and they did not disclose the subject matter of his

testimony or the facts and opinions to which Davis is expected

to testify.1        But Plaintiffs            did    disclose Davis’s compliance

investigation report during discovery, and the parties had an

opportunity to question him about it during his deposition.

1 Plaintiffs assert that they intended to use Davis as a fact witness
and to authenticate his report.     But because Plaintiffs anticipated
that Defendants might view some of Davis’s findings as opinion
testimony rather than fact testimony, Plaintiffs laid the foundation
to qualify Davis as an expert regarding compliance, application and
enforcement of the Federal Motor Safety Act.

                                              2
        To the extent that Defendants seek to prevent Davis from

testifying about his investigation and compliance report, the

Court denies that motion.               As a safety auditor and compliance

investigator      who     has     completed       dozens       of     safety    audits    and

compliance       investigations         and       who    conducted       the     compliance

investigation of Howard Leasing for the Federal Motor Carrier

Safety     Administration,           Davis    was       qualified       to     conduct    the

investigation and prepare the report.                      Plaintiffs disclosed the

report during discovery, and Defendants questioned Davis about

the report during his deposition.                   It could hardly be a surprise

to Defendants that Plaintiffs intended to call Davis to testify

about     his     compliance         investigation             and     report.           Thus,

Plaintiffs’ alleged failure to fully comply with Rule 26(a) was

harmless.

        Defendants also argue that Davis should not be permitted to

offer an opinion about how often a motor carrier should review

its drivers’ logs because that opinion was not disclosed until

his deposition.         During his investigation, Davis explored Howard

Leasing’s       practices       on   reviewing          driver       logs.      His   report

addressed       several     log      violations,         but     his    report     did    not

explicitly state an opinion on whether Howard Leasing checked

its drivers’ logs often enough.                   At his deposition, knowing that

Davis     described       log     violations        in    his       report,     Defendants’

counsel    asked     Davis       whether      Howard       Leasing       knew    about    the


                                              3
violations at the time of his investigation given that Howard

Leasing reviewed its drivers’ logs quarterly.                       Davis Dep. 196:4-

197:5, ECF No. 32.           Davis stated that a motor carrier should

check the logs “way more often than every quarter.”                         Id. 208:16-

18.     Defendants argue that because they did not know that Davis

might    offer    this     opinion,      they    could      not   adequately       cross-

examine him on it during the deposition.                          Plaintiffs contend

that they did not know about this specific opinion until Davis

disclosed    it    during    his     deposition,       so    they     could   not       have

disclosed    it    earlier.        The    Court      finds     that   Defendants          had

reasonable       notice     before       Davis’s       deposition          that     Howard

Leasing’s practices on reviewing driver logs were an issue in

this action.       And they were able to explore Davis’s opinions on

this     issue    during    his    deposition.           They       also    have        ample

opportunity to prepare to address the opinions at trial.2

        In their motion to exclude Davis’s testimony, Defendants

also seek to exclude Davis’s opinions regarding when a motor

carrier should use progressive discipline with its drivers and

how a motor carrier may rely on outside sources to understand

the     applicable   rules     and    regulations.             Plaintiffs         did    not

respond    to    Defendants’       motion       to   exclude      these    opinions       or

explain why Davis should be permitted to offer such testimony.


2 Defendants summarily assert that Davis’s testimony on this issue is
inconsistent with the federal regulations, but the present record does
not contain enough information for the Court to decide the issue.

                                            4
The Court thus concludes that Plaintiffs do not intend to elicit

such   testimony         at    trial,      and       Defendants’      motion     to     exclude

Davis’s testimony on these issues is granted.

       In summary, Defendants’ motion to exclude Davis is granted

in   part       and   denied    in    part    to      the    extent    set      forth    above.

Plaintiffs previously stated that they intend to introduce the

edited video deposition of Davis at trial.                          But at the pretrial

conference, the Court emphasized that if Plaintiffs want to use

Davis’s         deposition      rather       than       live      testimony       at     trial,

Plaintiffs must prove that Davis is unavailable under applicable

law.      Plaintiffs          have   not   done       so.      Accordingly,        the    Court

expects Davis to testify live, which means that Defendants will

have an opportunity to cross-examine him.                           If Plaintiffs still

intend to use deposition testimony in lieu of live testimony,

they shall file an appropriate motion within seven days.                                     If

Plaintiffs        prove    that      Davis    is      unavailable,        the    Court     will

permit      a    trial    deposition        of       Davis   so    that   Defendants        may

adequately cross-examine him.

       IT IS SO ORDERED, this 22nd day of October, 2019.

                                                     s/Clay D. Land
                                                     CLAY D. LAND
                                                     CHIEF U.S. DISTRICT COURT JUDGE
                                                     MIDDLE DISTRICT OF GEORGIA




                                                 5
